Citation Nr: 0926135	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1957 to 
September 1966 and December 1966 to June 1977, to include 
service in Vietnam.  His decorations include the Purple 
Heart, Combat Action Ribbon, Combat Aircrew Insignia, the 
Navy Commendation Medal with "V" device, and the 
distinguished flying cross.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In December 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued, by the RO in Denver, 
Colorado, in December 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2007.

For the reasons expressed below, this matter is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for PTSD is 
warranted.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

In this appeal, the Veteran's combat status has been 
established due to multiple decorations indicating combat, 
thus his stressors relating to combat in Vietnam have been 
conceded; however; the record includes conflicting opinions 
on the question of whether the Veteran meets the diagnostic 
criteria for PTSD.  

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2008).

In April 2002, a licensed social worker diagnosed the Veteran 
with PTSD based on his combat experiences in Vietnam.  The 
social worker described the Veteran's mood as dysthymic and 
noted that he was not socially active.  The social worker 
also noted that the Veteran had completed a substance abuse 
rehabilitation program in the middle to late 1970s.  The 
social worker continued to counsel the Veteran for PTSD from 
April 2002 onward.  

In a March 2005 report, the social worker noted that the 
Veteran continued to experience intrusive thoughts, 
hypervigilance, and nightmares concerning several of his 
operations in Vietnam.  The social worker reported that after 
reviewing the DSMIV-TR criteria for PTSD, the Veteran 
identifies with sufficient characteristics to qualify for a 
diagnosis of PTSD; however, the social worker did not specify 
what symptoms the Veteran is experiencing and how they 
satisfied the DSM-IV criteria.

The Veteran was afforded a VA examination by a psychiatrist 
in October 2005.  After review of the claims file and 
examination of the Veteran, the psychiatrist opined that the 
Veteran did not meet the diagnostic criteria for PTSD.

In an informal hearing presentation, the Veteran's 
representative asserted that the VA examiner did not complete 
a thorough review and evaluation of the Veteran.  The 
representative mentioned that the examiner denied the Veteran 
had received prior psychiatric treatment, even though there 
are multiple social worker treatment reports contained in the 
record.  The representative stated her belief that a thorough 
review of the claims file had not been conducted by the VA 
examiner prior to the Veteran's examination.

The Board notes that, while, typically, the opinion of a VA 
psychiatrist-a medical professional-would be accepted as 
probative evidence of the question of diagnosis, here, it 
appears that the doctor reached the conclusion that the 
Veteran did not meet the diagnostic criteria for PTSD without 
consideration a complete and accurate history of the Veteran.  
The VA examiner noted that the Veteran had no history of 
psychiatric treatment, no problems with substance abuse that 
affected his life, and no problems with employment.  These 
findings seem to contradict other information contained in 
the claims file.  

The Veteran has been receiving treatment for "PTSD" from a 
social worker since April 2002.  This treatment has included 
multiple counseling sessions.  In addition, statements by the 
Veteran and the social worker indicate that the Veteran has 
had problems with substance abuse following his military 
service.  In the social worker's April 2002 report, he notes 
that the Veteran attended a substance abuse rehabilitation 
program.  In the Veteran's December 2005 NOD, he stated that 
his alcoholism led to his divorce from his first wife and in 
1981 he received treatment for alcoholism in Denver.  The 
Veteran's NOD also states that he had difficulty maintaining 
a job for a long period of time due to his feelings and 
memories.  In the October 2005 VA examination report, the 
examiner lists at least five jobs the Veteran had over a 20 
year period; with no one job lasting more than 6 years.   

Under these circumstance, the Board finds that a new 
psychiatric examination and medical opinion to determine if 
the Veteran has PTSD in accordance with the DSM-IV criteria-
based on full consideration of the Veteran's documented 
medical history and supported by fully-stated rationale-is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the RO should arrange for the Veteran to undergo 
an examination, by a psychiatrist, at an appropriate VA 
medical facility.  The Veteran is hereby advised that 
failure, without good cause, to report to the scheduled 
testing and/or examination may result in denial of the claim 
(as adjudication of the original claim will be based on 
consideration of the evidence of record).  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled testing and/or 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
appointment(s) sent to the Veteran by the pertinent VA 
medical facility.
 
Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for PTSD.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo appropriate VA psychiatric 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
indicated tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only 
stressors associated with his combat 
service may be considered for the purpose 
of determining whether exposure to such 
in-service event has resulted in PTSD.  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the stressor. 

The examiner should specifically consider 
and discuss the findings by the October 
2005 VA examiner,  and the social worker's 
reports reflecting diagnoses of PTSD.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination 
and/or testing sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).











This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

